EFFRON, Judge
(concurring):
Threats against law enforcement personnel, prosecutors, and government representatives must be taken seriously to protect the safety of the individuals concerned and the integrity of the military justice system. Language that is disrespectful of a superior commissioned officer is contrary to the best interests of good order and discipline. Depending on the circumstances of a particular case, however, such language may or may not be threatening to the officer who was the object of the disrespectful language.
Mil.R.Evid. 403, Manual for Courts-Martial, United States (1995 ed.). See generally United States v. Rust, 41 MJ 472, 478 (1995) ("evidence qualifying for admission under RCM 1001(b)(4) must also pass the test of Mil.R.Evid. 403, Manual, supra"). We note, however, that appellant was not unduly prejudiced by this evidence. See United States v. Talbert, 33 MJ 244, 247 (CMA 1991).
*157Appellant asked Second Lieutenant (2Lt) French, his Squadron Section Commander, about the status of an investigation into his off-duty behavior. When the commander gave a noncommittal response, appellant made the following reference to the Chief of Military Justice: “Captain Power, that ... [expletive] is out to get me” or words to that effect.
There is no question that the language was disrespectful. On its face, however, it was not threatening to the object of the remark, and it was not treated as a serious threat. For over 5 weeks, 2Lt French made no mention of it to Capt Power or anyone else in the Office of the Staff Judge Advocate. It came to light only when 2Lt French mentioned it in passing to trial counsel during preparation for appellant’s court-martial on another charge, and at that time he provided no indication that it was a threat.
Appellant was charged only with disrespect and was not charged with communicating a threat. Capt Power testified that she made several inquiries and worried about appellant. She said she “was a little concerned” and that she “wasn’t really quite sure how much blame he was placing on me and how personal he was making it toward me.” No evidence was presented that she or anyone else made a serious effort to obtain extra security or take any other significant steps to protect herself against perceived threats.
In an ideal world, the education provided to servicemembers under Article 137, Uniform Code of Military Justice, 10 USC § 937, would lead them to understand that government representatives are charged with the responsibility of seeking justice, not “getting” the accused. In the real world, it is hardly remarkable that an airman under investigation might believe that the chief of military justice is “out to get” that person.
Given the paucity of evidence in this case that would place appellant’s language into a threatening context, appellant might have made a substantial case for excluding this testimony on the ground that the prejudicial aspect of the testimony outweighed any probative value. See Mil.R.Evid. 403, Manual for Courts-Martial, United States (1995 ed.). In the absence of such an objection, however, and in the context of a judge-alone trial, I agree with the majority that admission of the testimony was not prejudicial in the circumstances of this case.